In an action, inter alia, to set aside a separation agreement, the plaintiff appeals from an order of the Supreme Court, Westchester County, entered June 30, 1986, which, inter alia, granted the defendant’s cross motion to dismiss the complaint.
Ordered that the order is affirmed, with costs, for reasons stated by Justice Martin at Special Term.
We would add that the change in circumstances claimed by the plaintiff to preclude reliance by Special Term on the res judicata effect of our prior decision in this case (see, Seeds v Seeds, 112 AD2d 155) was already known to the plaintiff at the time of those prior proceedings. Brown, J. P., Weinstein, Rubin and Kooper, JJ., concur.